Citation Nr: 1647200	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  13-03 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a bilateral knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Whether new and material evidence has been received to reopen the claim for service connection for a back disorder.

5.  Entitlement to service connection for a back disorder.

6.  Whether new and material evidence has been received to reopen the claim for service connection for a left shoulder disorder.

7.  Entitlement to service connection for a left shoulder disorder.

8.  Entitlement to service connection for a right shoulder disorder.
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from September 1974 to August 1994.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction resides with the Montgomery, Alabama RO.


FINDINGS OF FACT

1.  In an unappealed January 1998 rating decision, the RO denied the claims for service connection for a bilateral knee disorder, back disorder, and a left shoulder disorder.

2.  The Veteran did not appeal to the January 1998 rating decision, and it became final.

3.  Evidence received since the January 1998 rating decision relates to an unestablished fact necessary to substantiate the claims for service connection for bilateral knee disorder, back disorder, and a left shoulder disorder.

4.  The Veteran has currently diagnosed left knee degenerative joint disease, status post left knee replacement.  

5.  Symptoms of the currently diagnosed left knee disability have been continuous since service.

6.  The Veteran has currently diagnosed right knee degenerative joint disease.  

7.  Symptoms of the currently diagnosed right knee disability have been continuous since service.

8.  The Veteran has lumbar spine degenerative joint disease.  

9.  Symptoms of the currently diagnosed lumbar spine disability have been continuous since service.

10.  The Veteran has been diagnosed with left shoulder sprain and right shoulder strain, status post arthroscopy repair of a torn rotator cuff, and degenerative joint disease of the right AC joint.  

11.  Symptoms of a bilateral shoulder disability were not shown to be chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.

12.  The Veteran's currently diagnosed shoulder disorders were not shown for many years after service and are not etiologically related to service.


CONCLUSIONS OF LAW

1.   The January 1998 rating decision that denied the claims for service connection for bilateral knee disorder, back disorder, and a left shoulder disorder became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been received to reopen service connection for a bilateral knee disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  New and material evidence has been received to reopen service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  New and material evidence has been received to reopen service connection for a left shoulder disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The criteria for service connection for a left knee disability have been met.  38°U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

6.  The criteria for service connection for a right knee disability have been met.  38°U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

7.  The criteria for service connection for a lumbar spine disability have been met.  38°U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

8.  The criteria for service connection for a left shoulder disorder have not been met.  38°U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

9.  The criteria for service connection for a right shoulder disorder have not been met.  38°U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§°3.102, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A March 2011 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

The Veteran's service treatment records, VA and private treatment records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded a VA shoulder examination in August 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The VA nexus opinion considered all the pertinent evidence of record, the Veteran's statements, and provided a complete rationale for the opinion stated. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

New and Material Evidence Legal Criteria

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §°7105; 38 C.F.R. § 20.1103. 

A claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 
38 C.F.R. § 3.156 (a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118. 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran was denied service connection for a bilateral knee disorder, back disorder, and left shoulder disorder in a January 1998 rating decision because there was no evidence that the Veteran's disorders were incurred in service or were otherwise related to service.  The Veteran was provided notice of the decision and of his appellate rights, but he did not perfect a timely appeal.  See 38 C.F.R. §§°20.200, 20.201, 20.202, 20.302 (2015) (the regulations pertaining to the procedures for initiating and perfecting appeals to the Board of unfavorable RO determinations).  Therefore, the January 1998 rating decision became final.  38°U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The evidence of record at the time of the January 1998 rating decision included service treatment records, VA treatment records from April 1995 to June 1995, and an October 1997 VA examination.   

In support of the current application reopen service connection for the Veteran's claims, the new evidence associated with the record since the January 1998 rating decision, includes, in pertinent part, August 2016 VA examination reports addressing the Veteran's knees, back, and left shoulder disorders, where the Veteran indicated that he has had persistent symptoms since service separation.  New diagnoses pertain to the Veteran's knees, back, and left shoulder were also noted in the report.     

After a review of all the evidence of record, lay and medical, the Board finds that the newly submitted VA examination reports are new and material as they relate to an unestablished fact (nexus opinions and reports of continuous symptoms since service separation) necessary to potentially substantiate the claim for service connection for the Veteran's knee, back, and left shoulder disorders.  Accordingly, the evidence is new and material, and the claims are reopened.  See Cox v. Brown, 5 Vet. App. 95 (1993). 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Only conditions listed as a "chronic disease" under 38 C.F.R. § 3.309(a) (2015) are awarded presumptive service connection under 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Left and Right Knee Disorders

The Veteran maintains that his currently diagnosed left and right knee disabilities first manifested in service as a result of 20 years of physical training and exercise.  The Veteran contends that they have continued to deteriorate since service separation.

The evidence of record demonstrates that the Veteran has currently diagnosed disabilities of each knee.  In an August 2011 VA examination report, the Veteran was diagnosed with chronic left knee degenerative joint disease, status post total knee replacement, and right knee degenerative joint disease.  

Next, the Board finds that the evidence shows that the Veteran experienced in-service symptoms of left and right knee pain and a diagnosis of chondromalacia during service.  Service treatment records include a January 18, 1978, treatment record where the Veteran complained of swollen knees, pain on walking, and a clicking sensation.  It was noted that the Veteran had no prior history of knee problems.  Mild chondromalacia was diagnosed.  In a following January 24, 1978, service treatment record, the Veteran again complained of bilateral knee pain when walking and some swelling.  Upon examination, there was crepitus, but range of motion was within normal limits.  An assessment of chondromalacia was noted.  The Veteran was instructed to avoid crawling, stooping, running, jumping, marching or standing more than 1/2 mile or 30 minutes for 2 weeks.  In May 1990, the Veteran complained of left knee pain, but an examination was not conducted.

In a June 1994 report of medical examination, conducted at service separation, a clinical evaluation of the Veteran's lower extremities was normal.  However, a June 1994 report of medical history, completed by the Veteran at service separation, shows that the Veteran checked "YES" as to having a "trick" or locked knee.  He stated that the right knee was worse when in infantry due to increased activity.  For these reasons, the Board finds that the Veteran experienced in-service symptoms of left and right knee pain and a diagnosis of chondromalacia during service.

The Board further finds that the evidence is at least in equipoise on the question of whether symptoms of the Veteran's left and right knee disabilities have been continuous since service.

Only three years following service separation, the Veteran was afforded a VA joints examination in October 1997.  During the evaluation, the Veteran reported bilateral knee pain one to two times a week.  Upon physical examination, range of motion of the knees was from 0 to 150 degrees with bilateral with mild crepitus.  The diagnosis was noted as "Bilateral knee pain with locking - possible early degenerative joint disease depending on x-rays."  An addendum to the report, dated in October 1997, showed left knee patellar degenerative lipping without other defect per X-ray findings.  The right knee was normal.

Post-service treatment records have also been reviewed.  August 2005 X-ray report of the left knee showed chronic changes in the medial compartment and patellofemoral compartment.  Osteopenia was also diagnosed and was noted to be greater than expected for the Veteran's age and gender.  Conclusions reached included "probable early ostearthritis medial compartment left knee."

In a July 2007 VA treatment record, the Veteran complained of constant pain in the left knee.  In a December 2008 record, the Veteran reported a 2-year history of left knee pain.  He indicated that he ran marathons extensively.  X-rays showed "advanced" degenerative changes in the medial compartment of the left knee.  A diagnosis of advanced osteoarthritis of the left knee was noted.  In December 2009, the Veteran underwent a left knee replacement surgery.  

In a July 2010 VA treatment record, the Veteran complained or right knee pain.  In a June 2010 X-ray report, the Veteran was found to have osteoarthritis at the medial compartment of the right knee, which was noted to be "likely related to old trauma."

The Veteran was afforded a VA knee examination in August 2011.  Diagnoses included left knee degenerative joint disease, status post left knee replacement and right knee degenerative joint disease.  During the evaluation, the Veteran stated that he had a history of bilateral knee pain, locking, and clicking beginning in the 1970s.  The examiner then opined that the Veteran's bilateral knee disorder was less likely than not related to service.  In support of this opinion, the examiner stated that there was no documentation of evaluation or treatment for chronic bilateral knee pain during service.  The current condition of advanced osteoarthritis changes in the left and right knee were noted to be the result of the natural aging process and osteopenia.

The Board finds that the August 2011 VA medical opinion lacks probative value for several reasons.  First, the examiner stated that there was no documentation of evaluation or treatment for chronic bilateral knee pain during service.  However, service treatment records show complaints and treatment for knee pain in January 1978, July 1980, December 1984, and May 1990.  The Veteran was also diagnosed with bilateral knee chondromalacia in service.  In his June 1994 report of medical history, the Veteran indicated that he had knee problems.  Only 3 years after service separation, the Veteran was diagnosed with left knee patellar degenerative lipping. The examiner did not explain why these treatment records, to include a diagnosis of chondromalacia, did not amount to "chronic" bilateral knee problems in service.

Throughout the course of this appeal, the Veteran has consistently maintained that symptoms of left and right knee disorders began during service and continued to worsen since service separation.  The Board finds that the Veteran has provided credible statements as well as accurate lay histories provided to medical personnel that his symptoms of left knee pain have been continuous since service.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay statements regarding continuity of symptomatology provide a direct link between the active service and the current state of the veteran's condition).  

The Board finds that the Veteran's reports of knee symptomatology in service and since service separation, and subsequent continuous treatment for left and right knee disabilities are sufficient to place in equipoise the question of whether the current knee disabilities were incurred in service.  Additionally, post-service treatment records demonstrate that the Veteran's knee disorders continued to worsen after service separation, resulting in a total knee replacement in 2009 on the left.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on continuous post-service knee symptoms, service connection for  left knee and right knee disabilities is warranted under 38 C.F.R. § 3.303 (b).  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Service Connection Analysis for Back Disorder

The Veteran maintains that his currently diagnosed lumbar spine disability first manifest in service as a result of 20 years of physical training and exercise.  The Veteran contends that his lumbar spine symptoms have continued since service separation.

The evidence of record demonstrates that the Veteran has current diagnosed lumbar spine disability.  In an August 2011 VA examination report, the Veteran was diagnosed with chronic lumbar spine degenerative disease and osteopenia.

Next, the Board finds that the evidence shows that the Veteran experienced in-service symptoms of back pain and diagnoses of paravertebral muscle spasms and back strain.

In a September 1977, the Veteran was seen for low back pain for the past 2-3 days.  A physical examination revealed a slight muscle spasm.  
  
A July 1981 service treatment record showed that the Veteran was seen for sharp pains in his back and was diagnosed with paravertebral spasms.  In August 1981, the Veteran complained of pain in the left lower side of his back for 2 weeks.  The pain was described as occasionally being both dull and sharp.  He was diagnosed with paravertebral muscle spasms.  

In September 1985, the Veteran complained of lower back pain after bending over and feeling a sharp pain.  The Veteran was noted to have a history of muscle spasms in the back.   

In July 1988, the Veteran was seen for complaints of back pain for 3 days.  He was diagnosed with a paraspinal sprain.  In October 1988, he was again treated for low back pain, which was noted to be sore and worse with bending.  The physician indicated that the Veteran had right paravertebral spasm and "mechanical" low back pain.  He was prescribed pain medication.  

In March 1990, the Veteran was diagnosed with a back strain.  

In February 1991, the Veteran complained of lower back pain for 2 days.  He indicated that it hurt bending and sitting.  The Veteran described the pain as a dull ache.  The physician noted that the Veteran had a history of "recurrent pain."  

In February 1991 x-rays were ordered due to the Veteran's complaints of "chronic low back pain."  However, a review of service treatment records does not contain the x-ray results.  

In a June 1994 report of medical examination, conducted at service separation, a clinical evaluation of the Veteran's spine was normal.  However, a June 1994 report of medical history, completed by the Veteran at service separation, indicates that the Veteran checked "YES" as to having "recurrent back pain."  He described these as muscle strains and spasms lasting from 2 to 3 days. 

For these reasons, the Board finds that the Veteran experienced in-service symptoms of back pain and a diagnosis of back strain and muscle spasms.

The Board further finds that the evidence is at least in equipoise on the question of whether symptoms of the Veteran's lumbar spine disability has been continuous since service.

Three years following service separation, the Veteran was afforded a VA spine examination in October 1997.  X-ray studies revealed degenerative changes in the L5-S1 apophyseal joint on the left.  The Veteran was also diagnosed with muscular lumbar pain associated with a strain.  

Post-service treatment records continue to show complaints and treatment for a low back disorder.  See e.g. VA treatment record dated in December 2010.

The Veteran was also afforded a VA spine examination in August 2011.  Diagnoses included chronic lumbar spine degenerative disease and osteopenia.  During the evaluation, the Veteran stated that he had a history of low back pain since the 1970s.  The examiner opined that the Veteran's lumbar spine disorder was less likely than not related to service.  In support of this opinion, the examiner stated the VA examination in 1997 showed degenerative changes at L5-S1; however, there was no diagnosis or treatment for lumbar spine degenerative joint disease during service.

The Board finds that the August 2011 VA medical opinion lacks probative value.  Although the Veteran was not specifically diagnosed with degenerative joint disease of the lumbar spine during service, such is not required.  See 38 C.F.R. § 3.303 (d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence).  The examiner failed to address whether the Veteran's currently diagnosed lumbar spine disorders were related to the numerous treatment records showing complaints, treatment, and diagnoses for a lumbar spine disorder during service.  

Throughout the course of this appeal, the Veteran has consistently contended that symptoms of a back disorder began during service and continued to worsen since service separation.  The Board finds that the Veteran has provided credible statements as well as accurate lay histories provided to medical personnel that his symptoms of back pain have been continuous since service.  Falzone, 8 Vet. App. 403 (lay statements regarding continuity of symptomatology provide a direct link between the active service and the current state of the veteran's condition).  

The Board finds that the Veteran's reports of low back symptomatology in service and since service separation, in the context of the demonstrated in-service symptoms, diagnoses of DJD as early as 1997, and subsequent continuous treatment for a lumbar spine disability are sufficient to place in equipoise the question of whether the current lumbar spine disability was incurred in service.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on continuous post-service low back symptoms, presumptive service connection for the lumbar spine disability is warranted under 38 C.F.R. 
§ 3.303 (b).  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The grant of presumptive service connection renders moot all other theories of service connection.


Service Connection Analysis for Bilateral Shoulder Disorder

The Veteran essentially contends that his currently diagnosed right and left shoulder disorders are related to service as a result of 20 years of physical training and exercise.  

Initially, the Board finds that the Veteran has been diagnosed with left shoulder sprain and right shoulder strain, status post arthroscopy repair of a torn rotator cuff.  See August 2011 VA examination.  An August 2010 MRI diagnosed the Veteran with left shoulder impingement with acute tendonitis and a partial tear within the rotator cuff.  A September 2010 MRI is also of record.  It notes that the Veteran had right shoulder pain for the "past few years."  Results of the of the right shoulder MRI showed slight degeneration and tendonitis of the rotator cuff.  A tiny defect was also present at the insertion site of the rotator cuff and a partial tear was considered likely.  A December 2010 operative report, showed pre-operative diagnosis of a partial tear of the right rotator cuff, DJD of the AC joint, and impingement syndrome.  Therefore, current right and left shoulder disorders are present.

Next, the Board finds that symptoms of a chronic right or left shoulder disorder were not shown in service.  Service treatment records are negative for any complaints, diagnoses, or treatment for a right or left shoulder disorder.  In a June 1994 report of medical examination, conducted at service separation, a clinical evaluation of the Veteran's upper extremities was normal.  Further, a June 1994 report of medical history, completed by the Veteran at service separation, indicates that the Veteran checked "NO" as to having a "painful or 'trick' shoulder."  For these reasons, a chronic right or left shoulder disorder was not noted in the in-service medical records.

Next, the Board finds that the Veteran's right or left shoulder disorder did not manifest to a compensable degree within one year from separation from service in 1974.  The Veteran was afforded a VA examination in October 1997, more than 3 years following service separation.  During the evaluation, the Veteran indicated that he had left shoulder pain, but denied any previous injury.  He did not report any right shoulder symptoms.  The diagnosis rendered was left shoulder pain impingement syndrome.  X-rays showed no significant findings in the left shoulder.  No diagnoses were noted pertaining to the right shoulder.    

Further, the Veteran's statements regarding continuous symptoms of a bilateral shoulder disorder are inconsistent with, and outweighed by, other evidence of record.  See Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (credibility is determined by the Board as fact finder).  Although the Veteran asserted that he began having shoulder problems while on active duty (see November 2016 Appellate Brief Presentation), a September 2010 VA MRI report shows that the Veteran complained of right shoulder pain for the "past few years."  In a November 2010 VA treatment record, the Veteran denied pain in the left shoulder.  During an August 2011 VA shoulder examination, the Veteran reported the onset of his bilateral shoulder pain in 2009, approximately 15 years after service separation.   
For these reasons, the Board finds that the Veteran's right or left shoulder disorder did not manifest to a compensable degree within one year of discharge from service and were not continuous since service separation.

The Board further finds that the weight of the competent evidence of record demonstrates that the currently diagnosed right and left shoulder disorders were not related to or caused by service.

As noted above, during the October 1997 VA examination, the Veteran indicated that he had left shoulder pain, but denied any previous injury, to include during service.  He also did not report any right shoulder symptoms.  

The Veteran was afforded a VA examination in August 2011 where he was diagnosed with left shoulder sprain and right shoulder strain, status post arthroscopic repair of a torn rotator cuff.  During the evaluation, the Veteran reported the onset of his bilateral shoulder pain in 2009, approximately 15 years after service separation.   He denied any history of injury and did not recall seeking medical treatment during service.  The examiner opined that the Veteran's bilateral shoulder disorder was less likely than not related to service.  In support of this opinion, the examiner indicated that there were no records of evaluation or treatment in service for either the right or left shoulder.  Further, the Veteran's shoulder symptoms began in 2009, several years after service separation.  

The Board has also considered the Veteran's lay statements regarding his belief that his bilateral should disorders first manifested in service.  However, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of his medically complex shoulder disorders.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  The Veteran's shoulder disorders are medically complex disease processes because of their multiple etiologies, require specialized testing to diagnose, and manifest symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).

Based on the evidence of record, the Board finds that the weight of the competent evidence is against a finding of relationship between the Veteran's current right or left shoulder disorders and service.  There is no credible evidence of chronic symptoms of a shoulder disorder in service or continuous symptoms of after service.  The competent and probative evidence does not demonstrate nexus between service and the currently diagnosed right or left shoulder disorders. 

For these reasons, the Board finds that a preponderance of the evidence is against the claims for service connection for a right and left shoulder disorder, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the claim for service connection for a bilateral knee disorder is reopened.

New and material evidence having been received, the claim for service connection for a back disorder is reopened.

New and material evidence having been received, the claim for service connection for a left shoulder disorder is reopened.

Service connection for left knee degenerative joint disease is granted.

Service connection for right knee degenerative joint disease is granted.

Service connection for lumbar spine degenerative joint disease is granted.

Service connection for a left shoulder disorder is denied.

Service connection for a right shoulder disorder is denied.




______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


